Citation Nr: 1141216	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extraschedular rating for low back strain with desiccation at L5-S1 prior to November 16, 1999.  

2. Entitlement to an extraschedular rating for chronic fatigue syndrome prior to November 16, 1999.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran had active service from March 1981 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an October 2008 decision, the Board denied the Veteran's claims for entitlement to an initial rating in excess of 10 percent for low back strain with desiccation at L5-S1 prior to September 26, 2003, and in excess of 20 percent thereafter, and an initial rating in excess of 40 percent for chronic fatigue syndrome prior to August 15, 2000.  The Veteran appealed the October 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a Joint Motion, by Order dated in May 2010, the Court vacated the portion of the October 2008 decision that denied the Veteran's claim for entitlement to an increased initial rating for low back strain with desiccation at L5-S1, evaluated as 10 percent disabling prior to September 26, 2003 and as 20 percent disabling therefrom, and entitlement to an increased initial rating in excess of 40 percent for chronic fatigue syndrome prior to August 15, 2000.  The Court remanded the claim to the Board for compliance with the instructions in the Joint Motion.  The Court dismissed the Veteran's appeal as to the issues of entitlement to an increased initial rating in excess of 30 percent for a respiratory disability and entitlement to an effective date prior to November 16, 1999 for a grant of a total disability rating based upon individual unemployability (TDIU).  In the Joint Motion the parties agreed that a remand was warranted for the Board to provide an adequate statement of reasons or bases as to whether the Veteran was entitled to an extraschedular rating under 38 C.F.R. § 3.321 prior to November 16, 1999.  

In September 2010, the Board denied the Veteran's claim for entitlement to an increased initial rating for low back strain with desiccation at L5-S1 in excess of 10 percent prior to February 6, 1998, granted an initial rating of 20 percent from February 6, 1998 to September 26, 2003 and denied an initial rating higher than 20 percent from September 26, 2003.  The Board denied entitlement to an initial rating higher than 40 percent for chronic fatigue syndrome prior to August 15, 2000.  The Board remanded the issues of extraschedular ratings for low back strain with desiccation at L5-S1 and chronic fatigue syndrome prior to November 16, 1999.  

In September 2011, the Veteran indicated that on February 25, 2005 he filed a notice of disagreement regarding an earlier effective date for radiculopathy of the left lower extremity and right lower extremity.  He contended that the RO did not adjudicate these claims and did not address the impact the service-connected radiculopathy of the right lower extremity and left lower extremity had on his employment.  A review of the file shows that in volume 9 there is a 10 page statement dated February 25, 2005, where the Veteran refers to an earlier effective date in reference to bilateral hip pain.  The Board refers the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In July 2004, the Veteran withdrew his claim for an increased rating for a right knee disability.  Further review of the claims folder shows that in a statement dated in February 2007 in volume 10, the Veteran indicated that he was filing a notice of disagreement with a rating decision dated on February 27, 2006 on the issue of a right knee disability rated 10 percent disabling; however such rating action does not appear to be of record and the Board refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran requested a Travel Board hearing regarding issues of entitlement to an extraschedular rating for low back strain with desiccation at L5-S1 prior to November 16, 1999 an extraschedular rating for chronic fatigue syndrome prior to November 16, 1999.  Such a hearing needs to be scheduled.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



